J-A11008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: H.W., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: Y.W.-J., MOTHER            :
                                       :
                                       :
                                       :
                                       :   No. 2580 EDA 2021

           Appeal from the Order Entered November 16, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0001875-2018

 IN THE INTEREST OF: H.T.W., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: Y.W.-J., MOTHER            :
                                       :
                                       :
                                       :
                                       :   No. 2581 EDA 2021

           Appeal from the Decree Entered November 16, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000303-2020

 IN THE INTEREST OF: T.W., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: Y.W.-J., MOTHER            :
                                       :
                                       :
                                       :
                                       :   No. 2582 EDA 2021

           Appeal from the Order Entered November 16, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0001874-2018
J-A11008-22


 IN THE INTEREST OF: T.A.W., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: Y.W.-J., MOTHER            :
                                       :
                                       :
                                       :
                                       :   No. 2583 EDA 2021

           Appeal from the Decree Entered November 16, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000302-2020


BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J. :                           FILED JULY 15, 2022

     In these consolidated cases, Y.W.-J. (“Mother”) appeals from the

November 16, 2021 decrees involuntarily terminating her parental rights to

T.W., also known as T.A.W., born in March 2017, and H.W., also known as

H.T.W., born in July 2018. Mother also appeals from the November 16, 2021

orders in the dependency cases of T.W. and H.W., which changed their

permanency goals from reunification to adoption. We affirm the termination

decrees and the goal change orders.

     We begin with an overview of the relevant facts and procedural history.

Philadelphia Department of Human Services (“DHS”) became involved with

the family following H.W.’s birth when H.W. and Mother tested positive for

marijuana. N.T., 11/16/18, at 12-13. DHS provided services to the family

through a Community Umbrella Agency (“CUA”). DHS had concerns about




                                   -2-
J-A11008-22


Mother’s mental health because she displayed aggressive behaviors and

outbursts of anger and appeared to be “mentally unstable.” Id. at 24.

        After several months of involvement with the family, DHS filed a petition

to adjudicate T.W., H.W., and their older half-sibling, E.W. (“Sibling”)1

dependent pursuant to the Juvenile Act, 42 Pa.C.S. §§ 6301 – 6375.            On

September 19, 2018, the trial court adjudicated Sibling, T.W., and H.W.

dependent, but permitted Sibling, T.W., and H.W. to remain in Mother’s legal

and physical custody under DHS supervision. N.T., 11/16/21, at 13; see also

Order of Adjudication and Disposition, 9/19/2018, at 1-2.        The trial court

ordered Mother to undergo drug screens and a dual diagnosis (i.e., mental

health and substance abuse) assessment. The trial court also ordered DHS to

refer Mother to domestic violence, parenting, and housing programs.

        DHS continued to have concerns about the family’s instability. Mother

and T.W., the father of T.W. and H.W. (“Father”), were in a relationship, but

there was “a lot of domestic violence between [M]other and [F]ather.” Id. at

15. Mother and Father refused to acknowledge the domestic violence despite

getting into altercations outside the courtroom after hearings. Id. Sibling

was truant to school. Id. at 14. H.W., the infant, was diagnosed with sickle

cell disease. Id. DHS received reports that the family was staying in different

locations, and there were times Mother refused to allow DHS into the homes



____________________________________________


1   Sibling was born in March 2011. He is not involved in this appeal.

                                           -3-
J-A11008-22


where she claimed to be staying. Id. at 22, 24. Mother did not attend two

dual diagnosis assessment appointments she scheduled, and she tested

positive for cannabis twice. N.T., 9/16/21, at DHS Exhibit 3.

      At the December 3, 2018 permanency review hearing in T.W.’s and

H.W.’s dependency matters, DHS informed the trial court that Mother had

absconded to Syracuse, New York with Sibling, T.W., and H.W. Id. at 22-23.

The trial court ordered DHS to locate the children and obtain orders of

protective custody. See id. at DHS Exhibits 5-7. DHS did so, and the trial

court entered orders of protective custody on December 9, 2018. Id. at 23-

24. With the assistance of a child welfare agency in New York, DHS retrieved

Sibling, T.W., and H.W., and DHS placed them into foster care in Pennsylvania.

Id. at 23. Originally, DHS placed T.W. and H.W. into different foster homes,

but in November 2019, T.W. moved into H.W.’s foster home. Id. at 124, 145.

      Over the course of T.W. and H.W.’s dependency cases, the trial court

reviewed their permanency plan at twelve permanency review hearings. At

some point that is unclear from the certified record, the trial court returned

Sibling to Mother’s custody. At the June 8, 2020 hearing, the trial court found

Mother to be in substantial compliance with           the permanency plan.

Permanency Review Orders, 6/8/20, at 2. The court permitted expansion of

her visits and to transition T.W. and H.W. towards reunification upon

agreement of the parties, but only after Sibling had been returned for at least




                                     -4-
J-A11008-22


thirty days, and upon the condition that Mother continue with intensive

outpatient treatment. Id.

       However, reunification of Mother, T.W., and H.W. did not occur. On

September 8, 2020, DHS filed petitions to terminate involuntarily Mother’s

parental rights to T.W. and H.W. pursuant to 23 Pa.C.S. § 2511(a)(1), (a)(2),

(a)(5), (a)(8), and (b).2 It also filed petitions to change the permanency goal

for T.W. and H.W. from reunification to adoption.

       The trial court conducted a joint hearing on DHS’s petitions on

November 16, 2021. At the time of the hearing, T.W. was age four and H.W.

was age three. Shannon Sherwood, Esquire, represented T.W. and H.W. as

guardian ad litem. Meredith Rogers, Esquire, represented T.W. and H.W. as

legal counsel. Mother was represented by court-appointed counsel, Frances

Odza, Esquire.

       DHS presented the testimony of James Allen, the family’s assigned CUA

case manager.       DHS also entered 27 exhibits without objection, including,

inter alia, a 2020 parental capacity evaluation and 2019 psychological

evaluation of Mother, letters from various service providers, and drug screen

results. N.T., 11/16/21, at 8. Mother then testified on her own behalf. At



____________________________________________


2 DHS’s petitions also sought to terminate involuntarily the parental rights of
Father. The trial court conducted a hearing on the petitions regarding Father
at the same hearing as the petitions regarding Mother. The court granted the
petitions as to Father. Father filed his own appeal, which is listed consecutive
to this appeal before this panel at 2628 EDA 2021 and 2629 EDA 2021.

                                           -5-
J-A11008-22


the close of all testimony, the trial court denied the termination of parental

rights petition under § 2511(a)(1), but granted it under § 2511(a)(2), (a)(5),

(a)(8), and (b). It entered decrees on the same day involuntarily terminating

Mother’s parental rights. It also entered orders in the dependency matters

changing the permanency goal to adoption.

       Mother timely filed the instant notices of appeal from the termination

decrees and goal change orders concurrently with concise statements of

matters complained of on appeal. In lieu of an opinion pursuant to Pa.R.A.P.

1925(a), the trial court directed this Court to its rationale for its decision

articulated on the record at the close of the November 16, 2021 hearing.

       Mother raises the following issues on appeal:

       1. Whether [DHS] failed to prove by clear and convincing
          evidence that Mother’s parental rights should have been
          terminated pursuant to the Adoption Act, 23 Pa.C.S.A.
          § 2511(a)(2), (5), and (8).

       2. Whether     [DHS] failed to prove by clear and convincing
          evidence    that the permanency goal should be changed to
          adoption    where Mother had substantially completed and
          complied    with her single case plan objectives.

Mother’s brief at 4 (unnecessary capitalization omitted).3

       In reviewing Mother’s appeals from the decrees terminating her parental

rights, we bear in mind the following well-settled standard of review.       “In



____________________________________________


3    The guardian ad litem filed a brief supporting the trial court’s
determinations. We note with disapproval, however, that Attorney Rogers,
the children’s appointed legal counsel, neglected to file a brief in this appeal.

                                           -6-
J-A11008-22


cases concerning the involuntary termination of parental rights, appellate

review is limited to a determination of whether the decree of the termination

court is supported by competent evidence.” In re Adoption of C.M., 255

A.3d 343, 358 (Pa. 2021). When applying this standard, the appellate court

must accept the trial court’s findings of fact and credibility determinations if

they are supported by the record. Interest of S.K.L.R., 256 A.3d 1108, 1123

(Pa. 2021).   “Where the trial court’s factual findings are supported by the

evidence, an appellate court may not disturb the trial court’s ruling unless it

has discerned an error of law or abuse of discretion.”      In re Adoption of

L.A.K., 265 A.3d 580, 591 (Pa. 2021).

      “[A]n abuse of discretion does not result merely because the reviewing

court might have reached a different conclusion” or “the facts could support

an opposite result.” In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

Instead, an appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id. at 826. This standard of review reflects the deference we pay to

trial courts, who often observe the parties first-hand across multiple hearings.

Interest of S.K.L.R., supra at 1123-24.

      In considering a petition to terminate parental rights, a trial court must

balance the parent’s fundamental “right to make decisions concerning the

care, custody, and control” of his or her child with the “child’s essential needs

for a parent’s care, protection, and support.”          C.M., supra at 358.


                                      -7-
J-A11008-22


Termination of parental rights has “significant and permanent consequences

for both the parent and child.” L.A.K., supra at 591. As such, the law of this

Commonwealth requires the moving party to establish the statutory grounds

by clear and convincing evidence, which is evidence that is so “clear, direct,

weighty, and convincing as to enable a trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” C.M.,

supra at 359 (citation omitted).

       Termination of parental rights is governed by § 2511 of the Adoption

Act.    “Subsection (a) provides eleven enumerated grounds describing

particular conduct of a parent which would warrant involuntary termination.”

C.M., supra at 359; see also 23 Pa.C.S. § 2511(a)(1)-(11). In evaluating

whether the petitioner proved grounds under subsection 2511(a), the trial

court must focus on the parent’s conduct and avoid using a “balancing or best

interest approach.”    Interest of L.W., 267 A.3d 517, 524 n.6 (Pa.Super.

2021). If the trial court determines the petitioner established grounds for

termination under § 2511(a) by clear and convincing evidence, the court then

must assess the petition under subsection 2511(b), which focuses on the

child’s needs and welfare. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

       Mother’s first issue raises a challenge to the sufficiency of the evidence

providing grounds to terminate her parental rights under § 2511(a).         This

Court need only agree with any one subsection of § 2511(a), in addition to

§ 2511(b), in order to affirm the termination of parental rights. See In re


                                      -8-
J-A11008-22


B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Here, we analyze

Mother’s first issue under § 2511(a)(2), which provides as follows.

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

           ....


           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

           ....

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     To prove the existence of grounds pursuant to § 2511(a)(2) by clear

and convincing evidence,

     the following three elements must be met: (1) repeated and
     continued incapacity, abuse, neglect or refusal; (2) such
     incapacity, abuse, neglect or refusal has caused the child to be
     without essential parental care, control or subsistence necessary
     for his physical or mental well-being; and (3) the causes of the


                                    -9-
J-A11008-22


     incapacity, abuse, neglect or refusal cannot or will not be
     remedied.

Interest of D.R.-W., 227 A.3d 905, 912-13 (Pa.Super. 2020) (citation

omitted).

     Subsection (a)(2) “emphasizes the child’s present and future need for

essential parental care, control or subsistence necessary for his physical or

mental well-being,” especially “where disruption of the family has already

occurred and there is no reasonable prospect for reuniting it.” In re Z.P.,

supra at 1117. “Parents are required to make diligent efforts toward the

reasonably prompt assumption of full parental duties.” In re Adoption of

A.H., 247 A.3d 439, 443 (Pa.Super. 2021). Grounds for termination under

§ 2511(a)(2) include more than affirmative misconduct and acts of refusal; it

also includes parental incapacity.    Id.     Thus, sincere efforts to perform

parental duties may be insufficient to remedy an incapacity. In re Z.P., supra

at 1117.

     In a jumbled argument intermixing the subsections, Mother argues that

DHS failed to meet its burden in establishing grounds to terminate her

parental rights. See Mother’s brief at 13-16. In support of this argument,

Mother asserts that she engaged in mental health counseling, anger

management counseling, domestic violence counseling, and parenting

classes. Id. at 14. She notes that she obtained employment - albeit until she

was laid off during the pandemic – and that she had acquired appropriate

housing. Id. She maintains she has provided good care for H.W. by taking

                                     - 10 -
J-A11008-22


classes to learn about H.W.’s sickle cell disease, attending appointments, and

sitting by H.W.’s bedside after she recuperated from surgery to remove her

spleen and adenoids. Id. In her view, she is capable of parenting, noting the

positive interactions with T.W. and H.W. at visits. Moreover, she emphasizes

that the court returned Sibling to her care, and she currently is parenting him.

Id.

      The fundamental problem with this argument is that Mother is asking

this Court to disregard our standard of review. Essentially, Mother urges this

Court to reweigh the facts and emphasize the facts in her favor instead of the

facts the trial court found to be persuasive. This we cannot do. In fact, our

Supreme Court has explicitly instructed this Court not to “search the record

for contrary conclusions or substitute [our] judgment for that of the trial

court.” S.K.L.R., supra at 1124. Instead, we must “review the record for an

abuse of discretion and for whether evidence supports [the] trial court’s

conclusions,” particularly in cases involving close calls. Id.

      In its explanation of its rationale for granting the petition, the trial court

explicitly noted that it was a “tough case.” N.T., 11/16/21, at 304. According

to the court, T.W. and H.W. came into care due to housing instability, Mother’s

drug and alcohol issues, and Mother’s rash decision to abscond to Syracuse,

New York. Id. at 302. The trial court credited Mother with remedying her

housing issues “for the most part,” but found concerns with her mental health

remained. Id.


                                      - 11 -
J-A11008-22


       The court observed that Mother still struggled with controlling her anger,

as demonstrated in part by her arguing with the trial court during the hearing.

Id. 302-03.      The court indicated it was not terminating Mother’s rights

because of her arguments with the court, but because Mother’s argumentative

nature demonstrates her “inability to manage and navigate appropriately.”

Id. at 303. In the trial court’s view, Mother does not appear to understand

how her behavior contributed to T.W. and H.W.’s initial and continued

placement in foster care.       Id. at 304.     The court emphasized Mother’s

testimony during the hearing wherein Mother indicated she did not understand

why the court removed T.W. and H.W. from her care. Id.

       The trial court acknowledged that Mother had a strong desire to parent

T.W. and H.W., and sometimes, Mother controlled her mental health and “is

completely rational” and “reasonable.”      Id. at 297-98.    However, at other

times, Mother took “a wide left.” Id. at 298. The court credited Mother with

visiting consistently and stated it did “not doubt [Mother’s] love for [T.W. and

H.W.], her care and concern for them, her willingness to parent them, [and]

her desire to parent them.” Id. Nevertheless, in the court’s view, “what has

been    absent    is   her   actual   consistency,   in   accordance   with   the

recommendations of the . . . parenting capacity evaluation, which was that

she maintain a period of stability with her behavioral health, her mental

health.” Id.

       The trial court offered this analysis:


                                       - 12 -
J-A11008-22


              I have been hearing this case since it came in for the
       adjudicatory [hearing in the dependency matter], August 22 of
       2018. And for that entire time . . . there are times when [Mother]
       demonstrates as if she’s moving towards being able to reunify,
       and then something happens and what appears again is
       incapacity, belligerence, anger, mental health issues that, despite
       her testimony – which I do take as true – that she’s seeing a
       psychiatrist – what appears to be a psychiatrist, since it’s monthly
       – and taking medication even with that, she . . . does not
       demonstrate the capacity to provide [T.W. or H.W.] with the
       essential parental care, control[,] or subsistence necessary for
       their physical or mental well-being.

             Given that we’ve been going back and forth on this case
       since August 22, this [c]ourt has no reason to believe that, at any
       point in the near future, [M]other would be able to remedy what
       has caused these children to be without essential care, control[,]
       or subsistence necessary for their physical or mental well-being.

Id. at 300-01.

       The trial court acknowledged Mother’s argument regarding her ability to

parent Sibling.4 However, the trial court noted that it had “major concerns

about [Sibling] remaining in [M]other’s care, for the same reason that [H.W.

and T.W.] have not ever returned home to [Mother].” N.T., 11/16/21, at 297.

The court further explained as follows:

             And I think [the] child advocate summed it up most
       appropriate, which is these children deserve stability. They are
       not the same age as the other children that [Mother] has in her
       care.


____________________________________________


4 As our Supreme Court has recently held, “testimony in a termination case
that a parent is competently caring for another child” may be relevant and the
weight assigned to such evidence is within the discretion of the trial court.
S.K.L.R., 256 A.3d at 1124 (overruling rule expressed in In re A.L.D., 797
A.2d 326, 338 (Pa.Super. 2002) that such evidence is per se irrelevant and
inadmissible).

                                          - 13 -
J-A11008-22


      ....

            And so, these two kids, because of their young age, should
      not have to deal with that. They have continuously been in care,
      [H.W.] since she was five months old, [T.W.] since he was about
      19 months old, maybe a little younger. . . . [T.W.] was one when
      his case first came before me. We are now . . . three years later,
      at the same place.

Id. at 301.

      The certified record supports the trial court’s findings and conclusions.

As the assigned case manager, James Allen, explained during his testimony,

Mother’s fluctuating mental health and her substance abuse has been the main

barrier to her reunification with T.W. and H.W. Id. at 140, 144.

      DHS referred Mother to a provider who could assist her with mental

health, domestic violence, and anger management at least five times, but she

did not attend. N.T., 11/16/21, at 18-20. DHS referred Mother to Family

School to assist in her parenting, but her mental health and poor judgment

interfered with her ability to make progress there. According to Mr. Allen, the

school discharged her for “noncompliance and aggression.” Id. at 52. DHS

also introduced a report from Family School, which indicates Mother began

the program on February 9, 2019, but the school discharged her a month later

based upon her repeated violations of the school’s cell phone policy. Id. at

DHS Exhibit 8. Instead of interacting with Sibling, T.W., and H.W., Mother

accepted Father’s calls from prison. Id. During her last session on March 9,

2019, Father accompanied Mother to the session without permission from the

school or DHS, which presented a safety concern to the school. Id.

                                    - 14 -
J-A11008-22


     In August 2019, Mother underwent a dual diagnosis evaluation and

received   a   diagnosis   of   cannabis   use    disorder,    severe,   and   the

recommendation to participate in an intensive outpatient program. Id. at DHS

Exhibit 13.    Mother began the intensive outpatient program.            When she

participated in a psychological evaluation in November 2019, the evaluating

psychologist recommended that she complete her current intensive outpatient

program and did not recommend any further treatment at that time. Id. at

DHS Exhibit 18.     However, in December 2019, the intensive outpatient

program reported that Mother had attended only four sessions and missed 17

sessions. Id. Additionally, she had tested positive for substances for which

she did not have a prescription. Id. Mother did not complete the intensive

outpatient program. See id. at DHS Exhibit 20.

     In January 2020, Mother participated in a court-ordered parenting

capacity evaluation with Sheetal A. Duggal, Psy.D. Id. Mother reported that

after she stopped the intensive outpatient program, she began attending

mental health treatment twice a month with a different provider, who also

prescribed her psychotropic medications.         See id.      Mother admitted to

smoking marijuana regularly since she was fourteen years old. Id.

     During the evaluation, Mother displayed poor insight into the reasons

why her children were in foster care, her mental health, and her pattern of

unstable housing. Id. Dr. Duggal believed Mother used substances to cope

with symptoms of depression and diagnosed her with cannabis use disorder


                                     - 15 -
J-A11008-22


and sedative hypnotic or anxiolytic use disorder. Id. Based upon Mother’s

endorsed mental health symptoms and presentation of manic behaviors

during the evaluation, Dr. Duggal further diagnosed her with unspecified

bipolar and related disorder. Id. She also noted further evaluations should

consider whether personality factors were impacting her functioning, due to

Mother’s pattern of behavioral instability, “disregard and violation of

others/rules/regulations,” aggressiveness, and irresponsibility. Id.

      According to Dr. Duggal, notwithstanding any treatment in which she

had engaged, Mother’s mental health and other struggles impacted her

parenting. In Dr. Duggal’s opinion,

      [a]t this time due to lack of appropriate housing, insufficient
      income, ongoing substance use, noncompliance with objectives
      outlines, poor insight into her inappropriate patterns of behavior,
      ongoing inappropriate behaviors during supervised visits, denial
      of role, and shifting responsibility, [Mother] does not present with
      the capacity to provide for safety and permanency of her children.

Id.

      Dr. Duggal outlined a variety of recommendations for the court to

consider if it still wanted to pursue possible reunification of the family. Id.

Dr. Duggal recommended that Mother participate in mental health treatment

with a provider trained in cognitive behavioral therapy and demonstrate

progress with at least six months of behavioral stability. Id. Furthermore,

Dr. Duggal recommended that Mother participate in substance abuse

treatment, abstain from using marijuana and benzodiazepines, engage in




                                      - 16 -
J-A11008-22


domestic violence treatment, obtain housing, and identify a plan to increase

her income. Id.

      However, Mother was not able to gain or sustain the type of progress

recommended by Dr. Duggal.        Id. at 144.   Case Manager Allen assessed

Mother’s overall compliance as being at a minimum level. Id. at 76. Although

Mother completed a substance abuse program, she continued to test positive

for marijuana and opioids afterwards and frequently did not attend screens.

Id. at 59-60. Mother insisted she had a medical marijuana card, but never

presented it to the drug screening office, despite the case manager’s several

requests that she do that. Id. at 68. Mr. Allen observed Mother appearing

“[r]ather disconnected” while she is under the influence of substances, with

failure to make eye contact and her eyes “shifting all over the place,” not

staying on topic of conversation, acting “very fidgety,” and “moving around

the room a lot.” Id. at 69.

      Mother was often substantially late to visits, showing up 45 minutes to

one hour late for a two-hour visit. Id. at 69. In spring of 2021, CUA did not

know Mother’s whereabouts for a week and a half, and she missed her visits.

Id. at 29. Mother initially lied to Mr. Allen, telling him that she was in an

automobile accident, but she later admitted that she had been arrested and

confined in jail. Id. at 29-32.

      On another occasion, during a visit to Mother’s house, Mr. Allen noticed

Sibling and Mother were scratching their skin. Id. at 37. Mother blamed the


                                    - 17 -
J-A11008-22


water in her home.    Id.   At Mr. Allen’s urging, Mother took Sibling to the

emergency room. Id. at 38. Medical professionals diagnosed Sibling with

scabies and observed that Mother had an identical rash. Id. After a visit with

Mother, T.W. and H.W. were infected with scabies, but Mother insisted it had

to come from someone else. Id. at 38-39.

      Mr. Allen credited Mother with trying to be involved with H.W.’s medical

care but qualified that “she does it at her leisure.” Id. at 39. For example,

Mother attended H.W.’s surgery to remove her spleen and adenoids and

stayed with her afterwards. Id. However, H.W. has gone to the emergency

room several other times and Mother neglected to attend. Id. at 40.

      Mother’s engagement in erratic and odd behavior persisted until shortly

before the hearing. For example, after CUA questioned Mother why her last

drug screen results were inconclusive, Mother insisted it was because she was

on her menstrual cycle. Id. at 64. Mother “abruptly jumped up, raised her

dress up, and attempted to show [Mr. Allen] that she was still on her

menstrual cycle.” Id. at 65. Moreover, during August 2021, the trial court

entered a PFA against Mother, ordering her to avoid contact with the foster

parents of T.W. and H.W. because of her threatening behavior. Id. at 142-

44.

      After review, we conclude that the certified record supports the trial

court’s findings. We discern neither an abuse of discretion nor error of law in

the trial court’s determination that Mother’s fluctuating mental health,


                                    - 18 -
J-A11008-22


substance abuse, and concomitant unstable lifestyle created an incapacity that

rendered her unable to parent T.W. and H.W. Further, given the amount of

time T.W. and H.W. had been in foster care and Mother’s inability to sustain

any progress, the trial court was within its discretion to conclude Mother

cannot remedy her incapacity with respect to T.W. and H.W. Accordingly, no

relief is due on Mother’s claim that the trial court erred and abused its

discretion in finding grounds to terminate her parental rights.5

       Mother’s second issue presents a challenge to the trial court’s

dependency orders changing the permanency goal of T.W. and H.W. to

adoption. We review decisions changing a placement goal for an abuse of

discretion. In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). When considering a

petition for a goal change for a dependent child, the trial court must determine

the matters set forth at 42 Pa.C.S. § 6351(f) of the Juvenile Act. In re S.B.,



____________________________________________


5 Notably, Mother waived any challenge to the trial court’s determination
pursuant to § 2511(b) that termination served the needs and welfare of T.W.
and H.W. First, she did not challenge § 2511(b) in her concise statement.
Moreover, in her brief, Mother claims the trial court did not make a “final
determination . . . on the record” as to § 2511(b), and states § 2511(b) “will
not therefore be addressed in this brief.” Mother’s brief at 11 (citing N.T.,
11/16/11, at 304-06). Mother’s decision to forego a challenge to § 2511(b)
in her concise statement and brief waives any such challenge. In re
M.Z.T.M.W., 163 A.3d 462, 465 (Pa.Super. 2017).

Even if Mother had preserved a challenge to § 2511(b), it would not garner
relief because the trial court plainly addressed § 2511(b) and the certified
record supports the trial court’s determination that the termination of Mother’s
parental rights serves the needs and welfare of T.W. and H.W. See N.T.,
11/16/11, at 304, 305-06.

                                          - 19 -
J-A11008-22


943 A.2d 973, 978 (Pa.Super. 2008). In making these determinations, the

best interests of the child, and not the interests of the parent, must guide the

trial court. In re A.B., 19 A.3d 1084, 1088-89 (Pa.Super. 2011). In light of

Mother’s continued struggles with her mental health and instability in her own

life, the sheer amount of time T.W. and H.W. have spent in foster care, and

the need for T.W. and H.W. to achieve stability in their own lives, the court’s

decision to change their permanency goals was well within its discretion.

Accordingly, we do not disturb it.

      Based on the foregoing, we affirm the decrees terminating Mother’s

parental rights and affirm the orders changing the permanency goals to

adoption.

      Termination decrees and goal change orders affirmed.

      Judge Stabile joins this Memorandum.

      Judge McLaughlin concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2022

                                     - 20 -